Title: To George Washington from Samuel Holden Parsons, 1 October 1780
From: Parsons, Samuel Holden
To: Washington, George


                  
                     Dr General
                     Camp 1st Octr 1780
                  
                  I beg you to excuse my not waiting on you with the inclos’d
                     Letter: I am so exceedingly unwell as to be unable to go from my Quarters, if I
                     should recover Strength enough & the weather should clear off serene I
                     will ride down to Day. The inclosd Letter is from General Arnold, the Cover
                     & Seals as they came to me except their being broke you may still see
                     the inward Seal has not been broken. I am Dr Sir Yr Obedt Servt
                  
                     Sam. H. Parsons
                     
                  
                Enclosure
                                    
                     
                        Sir
                        August 30th 1780
                     
                     On the 24th Inst. I received a note from you without date, in
                        answer to mine of the 7th July, also a letter from your house of the 24th
                        July, in answer to one of the 15th, with a note from Mr B—— of the
                           30th July with an extract of a letter from Mr J.
                        Osborn of the 24th: I have paid particular attention to the Contents of the
                        several Letters: had they arived earlier, you should have had my answer
                        sooner: a variety of Commitments has prevented my writing
                        you before, I expect to do it very fully in a few days and to procure you an
                        interview with Mr M——e when you will be able to settle your commercial
                        plan I hope agreable to all parties, Mr M——e assures me that he is still
                        of opinion that his first proposal is by no means immeursable
                        and maters no doubt when he has a Conference with you
                        that you will Close with it He expects when you meet that
                        you will be fully authorised from your house: that the
                        risques and profits of the  Co-partinership may be fully and
                        Clearly understood.
                     A speculation might at this time be early made to some
                        Advantage with ready money. but there is not the
                        quantity of goods at Market which your
                           partiner seems to suppose and the number of Recutatonsbelow I
                        think will be against your making an immediate purchase, I apprehend goods
                        will be in greatir plenty and much Cheaper in the Course of the seasons; both dry and wet are much wanted and in
                        demand at this juncture some quantities
                        are expected in this part of the Country soon.
                     Mr M——e flatters himself that in the Course of ten days he will have the pleasure of seeing you, He requests me to advise you that He has ordered a
                           draught on you in favor of our mutual Friend S——y
                           for£300—which you will change on Acct of
                        the tobacco. I am on behalf of Mr M——e and Co. Sir Your Obedt hble
                        Servant
                     
                        Gustavus
                     
                  
                  
               